DETAILED ACTION
The amendment filed 8/26/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/26/2022 have been fully considered but they are not persuasive.  Applicant initially argues that Kleefisch does not teach every element of claims 1, 21 and 22 because Kleefisch does not disclose a fracturing fluid.  The examiner disagrees because any fluid which can be pressurized to provide a fracture within a formation may be considered a “fracturing solution” as claimed.  Further, Kleefisch does disclose that water is provided at (e.g.) 1750 psi (col. 6, lines 6+), which as best understood by the examiner, would be sufficient to provide fracturing in many formation types.   
Applicant also argues that Kleefisch does not disclose that the optical transmission media is “disposed within the pipe” since the optical transmission media of Kleefisch may be within other conduits which are within pipe 17.  The examiner disagrees that this distinguishes the claimed invention from Kleefisch since the optical transmission media as within further conduits inside of pipe 17, the optical transmission media would still be considered “disposed within the pipe” along with all the other conduits.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7-11, 14, and 19-23 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kleefisch et al. (US 9,022,115).
In regard to claim 1, Kleefisch et al. disclose a tool for perforating a wellbore in a downhole environment within a rock formation, the tool comprising: (i) a perforation unit  disposed within an elongated body (10) of the tool, the perforation unit comprising: a pipe transferring a fracturing solution (17 as transferring from 15/16 to 21/22, col. 5, lines 7-30), wherein the pipe extends within the elongated body of the tool (fig 1, as shown pipe necessarily leads fluid through tool to outlet); and a nozzle (col. 5, lines 48-63) in fluid connection with the pipe, the nozzle for discharging the fracturing solution to the wellbore and for controlling a flow of the fracturing solution (col. 5, lines 48-63), and (ii) a laser unit disposed within an elongated body of the tool, the laser unit comprising: an optical transmission media (col. 5, lines 40-44) disposed within the pipe (as within 17, col. 5, lines 7-11) passing a raw laser beam generated from a laser generator (14), wherein the optical transmission media extends within an elongated body of the tool (as leading to 20); and a laser head coupled to the optical transmission media (20), the laser head receiving the raw laser beam from the optical transmission media, wherein the laser head comprises an optical assembly controlling at least one characteristic of an output laser beam (col. 5, lines 45-47, as in USP 6,880,646 col. 5, lines 12-42).                                                                                                                                                                                                                                                                                                                                	In regard to claim 2, Kleefisch et al. also disclose wherein the optical transmission media and the pipe are disposed coaxially relative to a longitudinal axis of the elongated body (fig 1, where pipe 17 and optical transmission media, as within 17, are fed to tool at coaxial uphole end of tool).
In regard to claims 7-9, Kleefisch et al. teach that the fracturing solution may be acid (col. 4, lines 58+) and teach that a formation may be sandstone (col. 6, lines 13+).  However, these claims recite “intended use” of the tool of claim 1 and therefore are not provided much patentable weight since the manner of operating a device does not differentiate apparatus claims from the prior art (see MPEP 2114, II. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)).
In regard to claim 10, Kleefisch et al. disclose wherein the perforation unit comprises a plurality of the nozzles (col. 5, lines 48+ where both nozzles are “at least one”).
In regard to claim 11, Kleefisch et al. disclose wherein the plurality of the nozzles are spaced along a length of the elongated body (as in fig 1).  
In regard to claim 14, Kleefisch et al. disclose wherein the laser unit comprises a purging assembly (22 as distinct from 21) disposed at least partially within or adjacent to the laser head, wherein the purging assembly delivers a purging fluid to an area proximate the output laser beam (col. 5, lines 48-50).
In regard to claim 19, Kleefisch et al. disclose a centralizer (18/19) coupled to the tool, wherein the centralizer holds the tool in the wellbore.  
In regard to claim 20, Kleefisch et al. disclose wherein the tool comprises a plurality of centralizers (18/19) disposed on the elongated body, and a first portion (19) of the plurality of centralizers is disposed forward of the perforation unit and a second portion (18) of the plurality of centralizers is disposed aft of the perforation unit.  
In regard to claim 21, Kleefisch et al. discloses a tool, as applied to claim 1 above, including the pipe transferring a fracturing solution comprising acid (col. 4, lines 58-63); and a plurality of nozzles in fluid connection with the pipe to discharge and control the flow of the fracturing solution (col. 5, lines 45-47, as in USP 6,880,646 col. 5, lines 12-42).
In regard to claim 22, Kleefisch et al. disclose a method of using a tool for perforating a wellbore, the method comprises steps of: positioning the tool within a wellbore within a rock formation (as in fig 1), the tool comprising a perforation unit disposed within an elongated body (10) of the tool, the perforation unit comprising: a pipe transferring a fracturing solution (as transferring from 15/16 to 21/22, col. 5, lines 7-30), wherein the pipe extends within the elongated body of the tool (fig 1, as shown pipe leads fluid through tool to outlet); and a nozzle (col. 5, lines 48-63) in fluid connection with the pipe, the nozzle for discharging the fracturing solution to the wellbore and for controlling a flow of the fracturing solution (col. 5, lines 48-63); a laser unit disposed within the elongated body of the tool, the laser unit comprising: an optical transmission media (col. 5, lines 40-44) disposed within the pipe (as within 17, col. 5, lines 7-11) and passing a raw laser beam generated from a laser generator (14), wherein the optical transmission media extends within an elongated body of the tool (as leading to 20); and a laser head (20) coupled to the optical transmission media, the laser head receiving the raw laser beam from the optical transmission media, wherein the laser head comprises an optical assembly controlling at least one characteristic of an output laser beam (col. 5, lines 45-47, as in USP 6,880,646 col. 5, lines 12-42), selecting the fracturing solution based on composition of the rock formation (col. 4, lines 57+); delivering the output laser beams to the rock formation (col. 7, lines 39+); and discharging the fracturing solution to the rock formation (col. 7, lines 43+).
In regard to claim 23, Kleefisch et al. disclose a system wherein the nozzle is configured to direct the fracturing liquid into one or more perforations in the rock formation formed by the output laser beam so as to create a network of fractures in the wellbore (col. 6, lines 26+, col. 7, lines 45+, as such fracturing may occur as provided at 1750 psi which depends on the formation within which the tool is placed).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kleefisch et al. in view of Deutch et al. (US 2015/0129203).  
In regard to claims 4-6, Kleefisch et al. disclose all the limitations of these claims, as applied to claim 3 above, except for one or more casings on the optical transmission media.  Deutch et al. disclose a tool for perforating a wellbore in a downhole environment within a rock formation wherein an optical transmission media (as in paragraph 281) comprises one or more casings (paragraph 281); wherein the one or more casings are configured to resist downhole pressure (paragraph 281); and wherein the one or more casings comprise an insulating casing for insulating the optical transmission media from a fracturing solution (paragraph 281 where casings disclosed would provide such insulating).  It would have been obvious to one of ordinary skill in the art before the time of filing to provide one or more casings, as taught by Deutch et al., for the optical transmission media of Kleefisch et al., in order to protect the optical transmission media from harsh downhole conditions or abrasion (as in paragraph 281 of Deutch et al.).
Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kleefisch et al. in view of Middaugh et al. (US 6,725,933).  
In regard to claims 12 and 13, Kleefisch et al. disclose all the limitations of these claims, as applied to claim 10 above, except for the plurality of nozzles as radially off-set at a regular angular interval.  Middaugh et al. disclose an acid delivering tool wherein a plurality of openings (22) radially off-set at a regular angular interval (fig 2, as shown appears to be about 30 degree intervals around perimeter); wherein the regular angular interval is about 30 degrees (e.g. as for a single “row” of openings where two rows are shown in fig 2).  It would have been obvious to one of ordinary skill in the art before the time of filing to provide a plurality of regularly spaced nozzles with the tool of Kleefisch et al. as taught by Middaugh et al. in order to better distribute acid around the annulus of the wellbore to provide for a more complete treatment area.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kleefisch et al. in view of Batarseh (US 6,880,646).  
In regard to claim 15, Kleefisch et al. disclose all the limitations of this claim, as applied to claim 14 above, except for at least a portion of the purging nozzles being vacuum nozzles connected to a vacuum source.  Batarseh disclose a tool for perforating including a purging assembly (118) adjacent a laser head (128), wherein the purging assembly comprises purging nozzles (118), at least a portion of the purging nozzles being vacuum nozzles connected to a vacuum source (col. 5, lines 49-55), and the purging nozzles for removing debris and/or gaseous fluids from the area proximate the output laser beam when vacuum is applied (col. 5, lines 53+).  It would have been obvious to one of ordinary skill in the art before the time of filing to provide the tool of Kleefisch et al. with the vacuum purging nozzles of Batarseh in order to remove potentially dangerous gases from the completion area (as in Batarseh col. 5, lines 53+, also not Kleefisch et al. specifically recite that the laser beam assembly of Batarseh is suitable for use within the tool, as in Kleefisch et al. col. 5 lines 45+).

Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kleefisch et al. in view of Batarseh (US 2020/0392818).
In regard to claims 16-18, Kleefisch et al. disclose all the limitations of these claims, as applied to claim 1 above, except for an orientation nozzle.  Batarseh discloses a laser tool wherein the tool comprises a laser head with an orientation nozzle (44, fig 4, paragraphs 56-59) disposed about an outer circumference of the laser head, wherein the orientation nozzle controls motion and orientation of the laser head within a wellbore (paragraphs 57-58); wherein the orientation nozzle is a purging nozzle providing thrust to the laser head for movement within the wellbore (paragraph 57); wherein the orientation nozzle is movably coupled to the laser head thereby allowing the orientation nozzle to rotate or pivot relative to the laser head (paragraph 59), and the orientation nozzle provides forward motion, reverse motion, rotational motion, or combinations thereof to the laser head relative to the tool (paragraph 59).  It would have been obvious to one of ordinary skill before the time of filing to provide an orientation nozzle, as taught by Batarseh, with the tool of Kleefisch et al. in order to provide movement means for the tool within the wellbore.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D Andrews whose telephone number is (571)272-6558. The examiner can normally be reached M-F, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. ANDREWS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
10/11/2022